The opinion of the court was delivered by
Hebaud, J.
The defendant unquestionably was liable by law, if able, to support his minor son; and the town of Newbury might have had its action against him for it. But the fact that Newbury sued the town of Bloomfield for such support, and recovered it of Bloomfield, lays no foundation for a recovery on the part of Bloomfield against the defendant. If the town of Bloomfield paid it voluntarily, there would be no privity between the town and the defendant. If Newbury had recovered it of Bloomfield, it would make it no better, for it must have been upon the ground that the defendant was unable.
The case in 14 Mass., 227, is no authority for this case. That case is at variance, in its whole length and breadth, with the case of Bennington v. M'Genness, 1 D. Chip. 44. This court has repeatedly decided that there is no common law liability for the support of paupers. It is a statutory regulation. There is no implied promise against towns for money expended. Aldrich v. Londonderry, 5 Vt. 441.
*82If there was any liability on the part of Bloomfield to pay this money to Newbury, that will not give Bloomfield any right of action against the defendant. A town cannot maintain an action against a pauper, for money expended for his support. Bennington v. M'Genness, before cited. Whether Bloomfield was liable to Newbury would depend upon the farther fact, whether the defendant was of sufficient ability. If he was, then Bloomfield should have defended the suit. If he was not, then Bloomfield was liable, and has no legal claim upon the defendant.
Judgment affirmed.